Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/769,611 filed on 06/04/2020. This application is a 371 of PCT/JP2018/044727, filed on 12/05/2018, which claims foreign priority of JP2017/234739, filed on 12/07/2017.

	
	
Information Disclosure Statement
It is noted that the foreign application of “JP6455308B2” (publication date is 2019-01-23), cited in IDS 06/04/2020 has been lined through because it is related to a control unit for a printer, which is not relevant to the instant invention. Further still, a foreign application with a similar code “JP64055308A” (publication date 1989-03-02), cited in the IDS 08/31/2021, is relevant but has an incorrect translation attached and therefore, has been lined through. The foreign application is cited and resubmitted in the PTO-892 attached hereto with the correct translation.

Claim Objections
Claim 1 is objected to because of the following informalities: “in which atomized metal powder having an amorphous” (claim 1, line 1 – 2) should read “in which an atomized metal powder have an amorphous”

Claim Rejections – U.S.C. §112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 5 – 12 and 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 5 – 12, the phrase “iron-group constituents (Fe, Ni, and Co)” is indefinite. It is unclear based on the language whether the “iron-group constituents” are limited to only iron, nickel, and cobalt, or whether these elements are exemplary and can include other “iron-groups elements” such ruthenium (Ru) and Osmium (Os). Further clarification and/or correction is required. For purposes of examination, it is interpreted that “iron-group constituents” are limited to only iron, nickel, and cobalt. 
Claims 17 – 20 are rejected by virtue of dependency

Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2 and 13 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno (WO2017/175831, cited in IDS of 11/11/2020, using US2019/0119797 as the English translation)

Regarding claims 1 – 2, Mizuno teaches an iron-based metallic glass [title] and a method of making it, in which the iron-based metallic glass has a “single amorphous phase containing no crystal phase” [0101] which, based on the language, a person of ordinary skill in the art would interpreted to mean that the amorphous phase is essentially 100% of the glass, which anticipates the claimed range, and is interpreted as such. Mizuno teaches that the method of making includes the steps of;
A raw material is melted in a crucible and allowed to fall down through a melt orifice [0101] (interpreted as molten metal stream flowing vertically downward)
Contacting the molten material with jet water to break up the melt by collision into a water tank [0101] (interpreted as “ejecting high pressure water” and “separating the stream into metal powder” and “cooling the metal powder”)
Wherein the jet water pressure is 100 MPa and at a temperature of 20°C [0105 and 0107, respectively]. 

Furthermore, the Instant Invention states “the temperature of the water on the collision surface is defined as the average temperature of the molten metal and the cooling water” [See 0063 of Instant Invention, also see Table 1]. For example, Example 3 of Table 1 has a water temperature of 10°C and a molten temperature of 1200°C resulting in an “average temperature” of 605°C and the water in the “supercritical state”. Mizuno, likewise, teaches a water temperature of 20°C and a melt temperature of 1500°C [0107, 0109] which results in an average temperature of 760°C. Therefore, there is a reasonable expectation that the water of Mizuno would be in a “supercritical state” of 23 MPa (based on the water pressure of 100 MPa) and a temperature 760°C (based on the calculated average of the water and molten material), meeting the claimed limitation of claim 1. 
Furthermore, the “average temperature” of Mizuno would be 760°C, which is greater than 374°C and therefore anticipates the claimed range of claim 2.

Where the claimed and prior art methods are identical or substantially identical processes a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (See MPEP 2158.01)
	
Regarding claims 13 – 14, Mizuno teaches the invention as applied above in claims 1 and 2, respectively. Mizuno teaches that the pressure of water is 100 MPa, the temperature is 20°C, and the molten material temperature is 1500°C. Based on Example 3, Table 1 of the Instant invention, there is a reasonable expectation to a person of ordinary skill in the art that the collision pressure would be 23 MPa, which anticipates the claimed range, and furthermore, the temperature of water on the collision surface would be 760°C, which anticipates the claimed range. Therefore, water would be in a supercritical state, meeting the claimed limitation of claims 13 and 14. 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 – 6 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (WO2017/175831, cited in IDS of 11/11/2020, using US2019/0119797 as the English translation) as applied to claims 1 – 2 above.

Regarding claims 5 – 6, Mizuno teaches the invention as applied above in claim 1 – 2. Mizuno teaches an embodiment in which the total amount of iron (Fe), cobalt (Co), and nickel (Ni) is present in an atomic range of 68 – 81 at% [0039], which overlaps with the claimed range. Further still, Mizuno teaches that 0.03 – 0.7 wt% of copper (Cu) can be added in order to modify the corrosion resistance [0076, 0096]. While Mizuno does not explicitly teach the amount range of copper in atomic percentage, there is a reasonable expectation that the weight% range would overlap with the claimed atomic% range. 



Regarding claims 17 – 18, Mizuno teaches the invention as applied above in claims 5 – 6. Mizuno teaches that the pressure of water is 100 MPa, the temperature is 20°C, and the molten material temperature is 1500°C. Based on Example 3, Table 1 of the Instant invention, there is a reasonable expectation to a person of ordinary skill in the art that the collision pressure would be 23 MPa, which anticipates the meets range, and furthermore, the temperature of water on the collision surface would be 760°C, which meets the claimed range. Therefore, water would be in a supercritical state, meeting the claimed limitation of claims 17 – 18.


Claims 3 – 4, 7 – 8, and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (WO2017/175831, cited in IDS of 11/11/2020, using US2019/0119797 as the English translation) as applied to claims 1 – 2 above, in further view of Meguro (JPS6455308, using J-Platt translation) 

Regarding claim 3 – 4, Mizuno teaches the invention as applied above in claims 1 and 2, respectively. Mizuno teaches the flow rate of water but does not explicitly teach the ratio of the flow rate of the water to the molten material.
Meguro teaches a method for producing an amorphous alloy powder with high density and mass productivity [page 2, “Purpose”]. Meguro further teaches using liquid atomization in order to produce the amorphous alloy powder, and further teaches that the ratio of the cooling liquid flow rate (“Qc”) to the flow rate of the molten material (“Qm”) is 40 or greater [page 6, top]. Meguro teaches that this ratio helps to ensure rapid cooling of the molten material and thereby ensure a large amorphous phase percentage [page 7, middle].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Mizuno and used a flow rate ratio of the water jet stream to molten metal stream of 40 or greater, as taught by Meguro, in order to ensure that the cooling was rate was rapid enough to achieve a large amorphous phase percentage. 

Regarding claims 7 – 8, Mizuno in view of Meguro teaches the invention as applied above in claims 3 – 4. Mizuno teaches an embodiment in which the total amount of iron (Fe), cobalt (Co), and nickel (Ni) is present in an atomic range of 68 – 81 at% [0039], which overlaps with the claimed range. Further still, Mizuno teaches that 0.03 – 0.7 wt% of copper (Cu) can be added in order to modify the corrosion resistance [0076, 0096]. While Mizuno does not explicitly teach the amount range of copper in atomic percentage, there is a reasonable expectation that the wt% range would overlap with the claimed atomic% range. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Mizuno and used copper as a corrosion resistance modifier in the iron-based 

Regarding claims 15 – 16, Mizuno in view of Meguro teaches the invention as applied above in claims 3 – 4. Mizuno teaches that the pressure of water is 100 MPa, the temperature is 20°C, and the molten material temperature is 1500°C. Based on Example 3, Table 1 of the Instant invention, there is a reasonable expectation to a person of ordinary skill in the art that the collision pressure would be 23 MPa, which meets the claimed range, and furthermore, the temperature of water on the collision surface would be 760°C, which meets the claimed range. Therefore, water would be in a supercritical state, meeting the claimed limitation of claims 15 and 16.


Claims 9 – 10 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (WO2017/175831, cited in IDS of 11/11/2020, using US2019/0119797 as the English translation) as applied to claims 1 – 2 above, in further view of Makino (US 10,388,444).
 
Regarding claims 9 – 10, Mizuno teaches the invention as applied above in claims 1 – 2. Mizuno does not explicitly teach a composition with an amount of iron (Fe), nickel (Ni), and cobalt (Co) of 82.5 – 86 at%. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the alloy composition of Mizuno and substituted it with the alloy composition of Makino to achieve predictable results with a reasonable expectation of success. Furthermore, a person of ordinary skill in the art would be motivated to do so given Makino’s high flux density and low coercive force. 
In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Regarding claims 19 – 20, Mizuno in view of Meguro teaches the invention as applied above in claims 9 – 10. Mizuno teaches that the pressure of water is 100 MPa, the temperature is 20°C, and the molten material temperature is 1500°C. Based on Example 3, Table 1 of the Instant invention, there is a reasonable expectation to a person of ordinary skill in the art that the collision pressure would be 23 MPa, which meets the claimed range, and furthermore, the temperature of water on the collision .


Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (WO2017/175831, cited in IDS of 11/11/2020, using US2019/0119797 as the English translation) in view of Meguro (JPS6455308, using J-Platt translation), as applied to claims 3 – 4 above, in further view of Makino (US 10,388,444).

Regarding claims 11 – 12, Mizuno in view of Meguro teaches the invention as applied above in claims 3 – 4. Mizuno does not explicitly teach a composition with an amount of iron (Fe), nickel (Ni), and cobalt (Co) of 82.5 – 86 at%. 
Makino teaches an alloy composition with a high saturation magnetic flux density and low coercive force [Col 3, line 33 – 39]. Makino teaches that the alloy composition contains iron (Fe) in an amount of 70 – 83.5 at% and cobalt (Co) in an amount of 3.5 – 4.5 at% , which overlaps with the claimed range, and further includes boron (B), silicon (Si), phosphorus (P), and copper (Cu) (meeting the claimed limitation) [Claim 1 and 2]. Additionally, Makino teaches that the alloy composition can be produced by water atomization and that the powder size is 90 µm or less, which overlaps with the claimed range [Col 3, line 30 – 35]. The alloy composition of Makino also contains a crystalline phase of 25% or less [Claim 1]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the alloy composition of Mizuno and substituted it with the alloy composition of Makino to achieve predictable results with a reasonable expectation of success. Furthermore, a person of ordinary skill in the art would be motivated to do so given Makino’s high flux density and low coercive force. 



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,951,577 – method of producing metal powder with water atomizing with relevant parameters
CN 102303122 – Method for producing iron powder via atomization with similar parameters 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731